DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statements dated 11/16/2021 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7-9, 13-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407), Hibino (JP 2005013096), Shamah et al.(US 2006/0177922) and Pieler et al.(US 5,525,512).

With respect to claim 1, while the reference of George et al. disclose the use of holder (35) positioned between the heater (32) and the cartridge (15), instant claim 1 differs by reciting that the heat diffuser is “sized, shaped, and configured to fit within an underside of a cartridge placed thereon such that the cartridge removably rests on the floor of the enclosure”.
The reference of Schryver discloses that it is known in the art to support a cartridge or sample plate (laboratory culture plates)(¶[0038]) on a temperature transfer device (100) that includes a floor (base)(104) a heat diffuser (stage) (108) wherein the heat diffuser (stage)(108) is sized, shaped, and configured to fit within an underside of a cartridge placed thereon such that the cartridge removably rests on the floor or top of the base (104) (¶[0041]-[0043]).  Note that the heat diffuser (stage)(108) is operatively connected to a heater (¶[0046]).

Claim 1 further differs by reciting that the floor of at least one of the plurality of enclosures acts as the ceiling for another of the plurality of enclosures, and the ceiling of at least one of the plurality of enclosures acts as the floor for another of the plurality of enclosures; and wherein the outer wall and the back wall of the enclosures are common to at least some of the plurality of enclosures.
The reference of Hibino discloses that it is known in the art of culture enclosures to provide a plurality of independent enclosures using the floor of at least one of the plurality of enclosures acts as the ceiling for another of the plurality of enclosures, and the ceiling of at least one of the plurality of enclosures acts as the floor for another of the plurality of enclosures; and wherein the outer wall and the back wall of the enclosures are common to at least some of the plurality of enclosures (See Figs. 1 and 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the plurality of enclosures of the primary reference using common walls as is suggested by the reference of Hibino et al.  Use of common walls would reduce production costs by minimizing materials.
Claim 1 further differs by reciting that at least one the common outer wall and the common back wall being removable from the incubation system.

The reference of Pieler et al. discloses that it is known in the art to provide the back of a culture enclosure with a removable wall or door (6)(Fig. 1)(col. 3, lines 59-63).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to modify the structure of the modified primary reference to include removable side and back walls for the known and expected result of allowing modular construction and/or allow access to the interior of the chamber from different areas of the device.
With respect to claim 5, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.
With respect to claim 7, if the thermal conductivity of each diffuser plate (stage)(108) is not inherently greater than a thermal conductivity of each enclosure, it would have been well within the purview of one having ordinary skill in the art to optimize the thermal/heat transfer conditions within the enclosures while maintaining the efficiency of the culture/heating system.
With respect to claim 8, the reference of George et al. discloses an in vitro microbial incubation system (Fig. 1) comprising: a plurality of enclosures (2)(12) each having a plurality of walls, a floor, a resistive heater (32) disposed on the floor, a ceiling (housing)(3), and an access door(shutter)(5); and a plurality of cartridges (15) containing microbial samples, each of the plurality of cartridges removably disposed within one of the plurality of enclosures (Figs. 1 and 2); wherein; the plurality of resistive heaters (32) disposed on the floor of each of the plurality of 
With respect to claim 8, while the reference of George et al. disclose the use of holder (35) positioned between the heater (32) and the cartridge (15), instant claim 8 differs by reciting that the heat diffuser fits within an underside of the cartridge and the cartridge removably rests on the floor of the enclosure.
The reference of Schryver discloses that it is known in the art to support a cartridge or sample plate (laboratory culture plates)(¶[0038]) on a temperature transfer device (100) that includes a floor (base)(104) a heat diffuser (stage) (108) wherein the heat diffuser (stage)(108) is sized, shaped, and configured to fit within an underside of a cartridge placed thereon such that the cartridge removably rests on the floor or top of the base (104) (¶[0041]-[0043]).  Note that the heat diffuser (stage)(108) is operatively connected to a heater (¶[0046]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the stage structure of the reference of Schryber in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, support and 
Claim 8 further differs by reciting that the floor of at least one of the plurality of enclosures acts as the ceiling for another of the plurality of enclosures, and the ceiling of at least one of the plurality of enclosures acts as the floor for another of the plurality of enclosures; and wherein the outer wall and the back wall of the enclosures are common to at least some of the plurality of enclosures.
The reference of Hibino discloses that it is known in the art of culture enclosures to provide a plurality of independent enclosures using the floor of at least one of the plurality of enclosures acts as the ceiling for another of the plurality of enclosures, and the ceiling of at least one of the plurality of enclosures acts as the floor for another of the plurality of enclosures; and wherein the outer wall and the back wall of the enclosures are common to at least some of the plurality of enclosures (See Figs. 1 and 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the plurality of enclosures of the primary reference using common walls as is suggested by the reference of Hibino et al.  Use of common walls would reduce production costs by minimizing materials.
Claim 8 further differs by reciting that at least one the common outer wall and the common back wall being removable from the incubation system.
The reference of Shamah et al. discloses that it is known in the art of culture enclosures to provide removable walls (Fig. 28A)(¶[0072]).
The reference of Pieler et al. discloses that it is known in the art to provide the back of a culture enclosure with a removable wall or door (6)(Fig. 1)(col. 3, lines 59-63).

With respect to claim 4, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.  Note when the enclosure is provided in the open configuration (Fig. 2) a robotic arm would be structurally capable of removing the cartridge from the device.
With respect to claims 9 and 13, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in a stable configuration and allow reversible removal.
With respect to claim 14, the cartridges disclosed in both of the references of George et al. and Schryver include a two-dimensional array of wells.  Note, in the absence of further positively recited structure, the stage suggested by the reference of Schryver is considered to be structurally capable of providing the temperature conditions required of claim 14.
With respect to claim 15, if the thermal conductivity of each diffuser plate (stage)(108) of Schryver is not inherently greater than a thermal conductivity of each enclosure, it would have been well within the purview of one having ordinary skill in the art to optimize the thermal/heat transfer conditions within the enclosures while maintaining the efficiency of the culture/heating system.

With respect to claims 21, 22 and 25, the heat diffuser resulting from the combination of the references as discussed above with respect to claims 1 and 8 would provide a heat diffuser which supports the cartridge against lateral movement (see (¶[0041]-[0043]) of Schryver).
With respect to claim 23, while the reference of George et al. discloses vertically stacked enclosures (Fig. 1), it would have been well within the purview of one having ordinary skill in the art to also include additional enclosures in a lateral direction merely as an obvious matter in design choice based on the height limitations of a vertical stack of enclosures.
With respect to claim 24, the reference of George et al. discloses that the system includes a printed circuit board (PCB) (33) electrically coupled to each of the plurality of resistive heaters, the PCB configured to independently adjust a temperature of each of the plurality of cartridges.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407), Hibino (JP 2005013096), Shamah et al.(US 2006/0177922) and Pieler et al.(US 5,525,512) taken further in view of Benton (US 5,519,644).
The combination of the references of George et al., Schryver, Hibino, Shamah et al. and Pieler et al. has been discussed above with respect to claim 1.
Claim 2 differs because the reference of George et al. does not disclose wherein the PCB or controller is configured to calibrate each of the plurality of resistive heaters and store a resulting calibration data on the PCB.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the controller of George et al. to include the calibration feature disclosed by the reference of Benton for the known and expected result of providing a superior system for maintaining precise temperature control within the incubator system.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407), Hibino (JP 2005013096), Shamah et al.(US 2006/0177922) and Pieler et al.(US 5,525,512) taken further in view of Friedman (US 7,210,843).
The combination of the references of George et al., Schryver, Hibino, Shamah et al. and Pieler et al. has been discussed above with respect to claims 1 and 8.
Claims 3 and 12 differ by reciting that the incubator system includes an agitator with first and second stages which translate in perpendicular directions.
The reference of Friedman discloses that it is known in the art to agitate biological samples (col. 1, lines 19-31) using an agitator system that supports and agitates the biological samples and includes a first stage (50) that translates in a first direction and a second stage (30) that supports the first stage and translates in a second direction which is perpendicular to the first direction.
In view of this teaching, it would have been obvious to one of ordinary skill in the art support and agitate the incubator system of the primary reference of George et al. using the .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407), Hibino (JP 2005013096), Shamah et al.(US 2006/0177922) and Pieler et al.(US 5,525,512) taken further in view of Gross et al.(US 5,149,654).
The combination of the references of George et al., Schryver, Hibino, Shamah et al. and Pieler et al. has been discussed above with respect to claims 8 and 9.
While the reference of George et al. disclose the use of a door or shutter (5) on the chamber or housing (3), claim 10 differs by reciting that the door is hung at its upper end and swings inward to retrieve a cartridge.
The reference of Gross et al. discloses an incubation device (Fig.1) that includes a plurality of chambers (9) for holding a plurality of cartridges (1).  Each chamber (9) includes a door/shutter/gate (2) which is hung at its upper end and swings inward.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with the door structure disclosed by the reference of Gross et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, individually confine a plurality of culture plates within an incubator system which allows the plates to be removed using an automated device.  With respect to the magnetic holder of claim 
With respect to the tab of claim 11, the reference of Gross et al. also discloses the use of a tab (13) for interfacing with element (15) of the gate actuating element (14).  As for the “rounded” feature of claim 11, a change in shape of an element involves only routine skill in the art.  One of ordinary skill in the art would know to optimize the shape of the tab based merely on the specifics of the automated device used to open the gate/shutter/door.

Response to Arguments
Claim Rejections- 35 USC 103
The rejection of claims 1-5, 7-16 and 21-25 under 35 USC 103 over the combination of the references of George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407) has been withdrawn in view of the amendments to claims 1 and 8 and related comments on page 8 of the response dated 1/12/2022.  However, new grounds of rejection have been made over the combination of the references of George et al.(US 2009/0037031) in view of Schryver (US 2009/0258407), Hibino (JP 2005013096), Shamah et al.(US 2006/0177922) and Pieler et al.(US 5,525,512) which address the newly recited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB